Citation Nr: 9930527	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for a 
low back disability and to compensable evaluations for right 
and left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had verified active military service from 
June 1979 to February 1996.  Three years and seven months of 
prior service has been reported, but the dates have not been 
verified.  

By rating action dated in July 1996, the Department of 
Veterans Affairs (VA) granted service connection for 
conditions including a low back disability, rated 10 percent 
disabling and right and left knee disabilities, rated 
noncompensable.  The veteran appealed for higher evaluations 
for those disabilities.  In October 1997 the veteran 
testified at a hearing at the regional office.  In 
January 1998 the regional office hearing officer increased 
the evaluation for the low back condition from 10 percent to 
20 percent.  The noncompensable evaluations for the bilateral 
knee disability were confirmed and continued.  In July 1999, 
the veteran and his spouse testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.  

During the course of the July 1999 hearing, the veteran 
raised the issue of service connection for a heart condition 
in addition to the hypertension for which service connection 
has already been established.  This matter is not in an 
appellate status and is referred to the regional office for 
appropriate action.


REMAND

The veteran's service medical records reflect that he was 
observed and treated on numerous occasions with complaints of 
low back pain and knee pain.  Surgery was performed, 
including a fusion from L4 to the sacrum and a left partial 
medial meniscectomy.  

When the veteran was afforded a VA orthopedic examination in 
September 1997 he indicated that he had had surgical 
procedures for his lumbar spine including fusion from L4 to 
the sacrum and surgery for his knees.  On examination of the 
lumbar spine there was a scar on the low back that was 
adherent to the underlying structure and was painful to 
manipulation.  There was evidence of muscle spasm in both 
paravertebral sides.  There was also evidence of sensory loss 
in the lumbar dermatome in the L5 distribution.  The veteran 
developed severe low back pain on straight leg raising.  
There was some limitation of motion of the lumbar spine.  

On examination of the knees flexion was from zero to 110 
degrees.  The varus-valgus test for medial and lateral 
collateral ligaments on both sides was normal and the 
Lachman's test, drawer's test and McMurray's test were also 
normal.  The diagnoses included status post fusion of the 
lumbosacral spine with limitation of range of motion and 
neuropathy of the left L5 lumbar dermatome and subjective 
complaints of pain involving both knees.  

VA outpatient treatment records were later received 
reflecting that the veteran was seen on a number of occasions 
in 1997 and 1998 for various conditions including problems 
with his low back and knees.  When he was seen in 
October 1998 impressions were made of severe lumbosacral 
strain/sprain and severe lumbosacral scarring.  

During the course of the July 1999 hearing on appeal, the 
veteran testified that he had constant pain that began in his 
low back and radiated down his legs.  He needed assistance in 
dressing in the morning and got very little sleep at night.  
He he was taking medication for pain three times a day.  He 
was being seen by the VA every three months for renewals of 
his medications and had been told that nothing could be done 
for his back condition.  He currently had a large scar over 
the lumbar spine that was very tender. 

The veteran also related that he had had surgery for his 
knees during service.  He had a constant pain in his knees 
that increased with activity.  He was using a cane that had 
been prescribed and recommended by the Army prior to his 
discharge and also by the VA.  His knees became very weak, 
especially the left knee.  He had been reduced to doing next 
to nothing as a result of his back and knees.  He felt that 
his back and knees had gotten worse since the September 1997 
VA examination.  The pain in the back and knees had increased 
considerably and range of motion of the back and knees had 
been reduced considerably.  

During the hearing, the veteran's representative requested 
that the scar on the veteran's lumbar spine be evaluated 
separately from the low back disability.  The representative 
also requested that if an allowance of the benefit sought was 
not possible on the current record that the veteran be 
afforded another VA examination that addressed the functional 
loss that the veteran had described during the hearing and 
his pain.  

In view of the aforementioned matters, and in order to afford 
the veteran every consideration, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The regional office should contact 
the VA Medical Center, Martinsburg, and 
request that that facility provide copies 
of all outpatient treatment records 
reflecting treatment of the veteran for 
his low back and knees since June 1999.  
Any such records obtained should be 
associated with the claims file.  

2.  The veteran should then be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of his low 
back and knee conditions.  All indicated 
tests and studies should be conducted.  
The examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the low back and knee conditions 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Veterans Appeal 451, 
453 (1993).  It should be noted whether 
the clinical evidence is consistent with 
the severity of the pain and other 
symptoms reported by the veteran.  The 
orthopedic examiner should also indicate 
whether the affected joints exhibit 
weakened movement, excessive fatigability 
or incoordination.  Lathan v. Brown, 
7 Veterans Appeal 359 (1995); 
DeLuca v. Brown, 8 Veterans Appeal 202 
(1995).  The claims file is to be made 
available to the examiners for review 
prior to conducting the examinations.  

3.  The regional office should then 
review the veteran's claims.  If the 
determination regarding any of the issues 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





